 1                               UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3   TONEY ANTHONY WHITE, III,                              Case No. 2:21-cv-01114-APG-VCF
 4                         Petitioner,
           v.                                               ORDER
 5
     CALVIN JOHNSON, et al.,                                (ECF No. 1)
 6
                           Respondents.
 7

 8          Petitioner Toney Anthony White, III, a Nevada state prisoner proceeding pro se, did not
 9   properly commence this action by either paying the $5.00 filing fee or submitting a complete
10   application to proceed in forma pauperis (“IFP”).
11          Under 28 U.S.C. § 1914(a) and the Judicial Conference Schedule of Fees, a $5.00 filing
12   fee is required to initiate a habeas action in a federal district court. The court may authorize a
13   prisoner to begin a habeas action without prepaying fees and costs if he or she submits an IFP
14   application on the approved form along with the appropriate supporting documentation: (1) a
15   financial certificate signed by an authorized prison official, (2) a copy of the prisoner’s trust
16   account statement for the six-month period prior to filing, and (3) a financial affidavit and
17   acknowledgement signed by the prisoner showing an inability to prepay fees and costs or give
18   security for them. 28 U.S.C. § 1915(a); LSR 1-1, LSR 1-2.
19          Although Petitioner attached an “inmate account transaction request” receipt indicating he
20   authorized $5.00 to be charged, the court has not received such payment. See ECF No. 1-1 at 46.
21   Petitioner will have 45 days from the date of this order to either pay the $5 filing fee or submit an
22   IFP application with all required attachments.
23          I THEREFORE ORDER:
24          1. The initial screening of White’s Petition for Writ of Habeas Corpus (ECF Nos. 1-1, 1-
25              2) is deferred until he fully complies with this order.
26          2. The Clerk of the Court is instructed to MAIL White a blank form IFP application for
27              incarcerated litigants along with two copies of this order.
28          3. White must file an IFP application by August 26, 2021, along with all required


                                                      1
 1      attachments. Alternatively, he shall pay the $5.00 filing fee by August 26, 2021. If

 2      White decides to pay the filing fee from his inmate account, he must arrange to have a

 3      copy of this order attached to the check for the filing fee.

 4   4. White’s failure to comply with this order by (a) submitting an IFP application, or (b)

 5      paying the filing fee before the August 26, 2021 deadline will result in the dismissal

 6      of this action without prejudice and without further advance notice.

 7   Dated: July 12, 2021
 8
                                                   ANDREW P. GORDON
 9                                                 UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                              2
